DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (U.S. Pub. No. 20080251691) in view of the translation of Japanese Pub. No. JP2006060569A.
	Regarding claim 1, Adachi discloses:
A light-receiving device comprising:
a light-receiving pixel including
a light-receiving element (photodiode FD, par. 39),
a first capacitive element that accumulates a photoelectric charge produced by light received by the light-receiving element (capacitance C.sub.PD of photodiode PD, par. 39, 40, 46),

a switch for turning on and off a photoelectric charge transfer operation from the first capacitive element to the second capacitive element (transfer transistor M1 that turns on so that charge is transferred to floating diffusion FD, 42),
a resetting switch for resetting the second capacitive element (reset transistor M2 is turned on prior to transferring charge Q accumulated in photodiode PD to reset the potential of floating diffusion FD, par. 44, 55-57),
a pixel selecting switch means (row selection transistor M4 where shift register 120 is used to select a pixel by applying a signal Xn to row selection transistor M4 where when the pixel is selected by shift register 120, the charge of the pixel is read to column output circuit 130 via a corresponding column signal line CLq, par. 3, 38, 46), and
a source follower switch (source follower transistor M3 where a signal voltage of FD is applied to the gate of source follower transistor M3 and a voltage is produced and output at node N2 of column output line CLj corresponding to the applied voltage, par. 3, 5, 41, 46, 48)

Adachi is silent with regards to an effective saturation capacity of the first capacitive element being 10 to 5,000 times an effective saturation capacity of the second capacitive element.  The Japanese translation discloses on page 2 lines 4-6 of the description and page 5 lines 15-17 that a capacitance CPD of the photodiode PD 21 is set to 10 times the capacitance CFD of the floating diffusion FD 22.  As can be seen on page 5 lines 13-14 this is advantageous in that it is possible to increase only the capacity of the PD without increasing the capacity of the FD and widen the dynamic range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an effective saturation capacity of the first capacitive element being 10 to 5,000 times an effective saturation capacity of the second capacitive element.
Adachi is silent with regards to the resetting switch resetting the first capacitive element.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a reset switch to reset both a floating diffusion as a capacitive element and the capacitive element of a photodiode.  This is advantageous in that a single transistor can be used to reset multiple elements of the pixel circuit to a reset potential.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resetting switch resetting the first capacitive element.

A method for reading out a signal of a light-receiving device comprising:
a light-receiving pixel including
a light-receiving element (photodiode FD, par. 39),
a first capacitive element that accumulates a photoelectric charge produced by light received by the light-receiving element (capacitance C.sub.PD of photodiode PD, par. 39, 40, 46),
a second capacitive element that accumulates a transferred portion of an amount of the photoelectric charge accumulated in the first capacitive element (capacitance C.sub.FD of the floating diffusion FD that charge is transferred to when transfer transistor M1 is turned on, par. 39, 40, 46),
a switch for turning on and off a photoelectric charge transfer operation from the first capacitive element to the second capacitive element (transfer transistor M1 that turns on so that charge is transferred to floating diffusion FD, 42),
a resetting switch for resetting the second capacitive element (reset transistor M2 is turned on prior to transferring charge Q accumulated in photodiode PD to reset the potential of floating diffusion FD, par. 44, 55-57),
a pixel selecting switch (row selection transistor M4 where shift register 120 is used to select a pixel by applying a signal Xn to row 
a source follower switch (source follower transistor M3 where a signal voltage of FD is applied to the gate of source follower transistor M3 and a voltage is produced and output at node N2 of column output line CLj corresponding to the applied voltage, par. 3, 5, 41, 46, 48)
an effective saturation capacity of the first capacitive element being larger than an effective saturation capacity of the second capacitive element (capacitance C.sub.FD of the floating diffusion is about 1/2 of capacitance C.sub.PD of photodiode PD, par. 40),
the method comprising:
after resetting the light-receiving device as necessary (reset transistor M2 is turned on prior to transferring charge Q accumulated in photodiode PD to reset the potential of floating diffusion FD, par. 44, 55-57),
irradiating light having a light quantity capable of producing a photoelectric charge amount necessary and sufficient to fill the effective saturation capacity of the first capacitive element onto the light-receiving element to fill a capacity of the first capacitive element with a photoelectric charge produced in the light-receiving element up to the effective saturation capacity (capacitance C.sub.PD of photodiode PD is filled to 
turning on the pixel selecting switch to select the light-receiving pixel (shift register 120 is used to select a pixel by applying a signal Xn to row selection transistor M4 where when the pixel is selected by shift register 120, the charge of the pixel is read to column output circuit 130 via a corresponding column signal line CLq, par. 3, 38, 46);
transferring and accumulating from the first capacitive element into the second capacitive element a charge amount exceeding a potential barrier relative to the first capacitive element during transfer of a photoelectric charge from the first capacitive element to the second capacitive element by the switch (transfer transistor M1 is turned so that it conducts at potential V.sub.f1 and charge of photodiode PD from 0 V to potential V.sub.f1 is transferred to floating diffusion FD, par. 45 and Fig. 3B); and
turning on the pixel selecting switch to output from the light-receiving pixel a voltage signal corresponding to the charge amount accumulated in the second capacitive element (transfer transistor M1 is turned on and charge Q1 accumulated in FD is read, par. 45).
While Adachi discloses that an effective saturation capacity of the first capacitive element being larger than an effective saturation capacity of the second capacitive element (capacitance C.sub.FD of the floating diffusion is about 1/2 of capacitance C.sub.PD of photodiode PD, par. 40), Adachi is silent with regards to an effective 
Adachi is silent with regards to the resetting switch resetting the first capacitive element.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a reset switch to reset both a floating diffusion as a capacitive element and the capacitive element of a photodiode.  This is advantageous in that a single transistor can be used to reset multiple elements of the pixel circuit to a reset potential.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resetting switch resetting the first capacitive element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697